Citation Nr: 0909653	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by chest pains.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right eye injury, to include scarring and defective vision.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1943 to December 
1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2006 
rating decision of the VA Regional Office (RO) in 
Philadelphia, Pennsylvania, on behalf of the Boston, 
Massachusetts RO.

In October 2008, a Travel Board hearing was held in Boston, 
Massachusetts before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900(c)(1) (2008).  

The issue of entitlement to service connection for bilateral 
hearing loss, and the reopened claim of entitlement to 
service connection for residuals of injury to the right eye, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1946 rating decision, the RO, in 
pertinent part, denied service connection for chest pains, a 
right eye injury, and defective vision.

2.  Evidence submitted subsequent to the June 1946 rating 
decision regarding the claim for service connection for 
disability manifested by chest pains, including a heart 
attack, when considered in conjunction with the record as a 
whole, is new, but does not raise a reasonable possibility of 
substantiating the claim of service connection for disability 
manifested by chest pains.

3.  Evidence submitted subsequent to the June 1946 rating 
decision regarding the claim for service connection for 
residuals of a right eye injury, when considered in 
conjunction with the record as a whole, is new and material 
as it raises a reasonable possibility of substantiating the 
claim of service connection for a right eye disability.


CONCLUSIONS OF LAW

1.  The June 1946 RO decision which denied service 
connection for chest pains is final, and new and 
material evidence has not been received to reopen the 
claim for service connection for disability manifested 
by chest pain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.302 (2008).

2.  The June 1946 RO decision which denied service connection 
for residuals of a right eye injury, to include scarring and 
defective vision, is final, and new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for residuals of a right eye injury, to include 
scarring and defective vision.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.302 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.   VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Veteran was provided with VCAA notice in VA 
correspondence in February 2006.  The Board notes that the 
Veteran was not apprised that a disability rating and 
effective date would be assigned in the event of award of any 
service connection benefit sought.  Such failure to do so is 
not prejudicial to the Veteran.  Inasmuch as the instant 
decision denies the Veteran's claim to reopen his claim of 
service connection for chest pains, the questions as to any 
disability rating or effective date thereof, are rendered 
moot.  Further, as the instant decision reopens the claim for 
service connection for residuals of a right eye injury, 
without adjudication of the reopened claim on the merits, no 
effective date or disability rating is for assignment.  As 
such, the absence of this notice does not prejudice the 
Veteran here.   See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Any deficiencies as to notice consistent with Dingess with 
regard to the claim for service connection for hearing loss, 
and the reopened claim for service connection for residuals 
of a right eye injury, will be addressed in the remand below. 

The VCAA has left intact the requirement that new and 
material evidence be received in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108.  This is 
required before the Board may determine whether the duty to 
assist is fulfilled and proceed to evaluate the merits of 
that claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).  See also Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) (without the 
introduction of new and material evidence, VA not required to 
provide a medical examination or opinion).  Reopening a claim 
for service connection that has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim. 38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  The notice should include the basis for denial and 
what specific evidence is needed to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that the 
February 2006 VCAA notice with regard to the requirements for 
reopening a claim was sufficient.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original 
jurisdiction decision.  Because VCAA notice in this case was 
accomplished prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and post 
service VA examination and treatment records.  Additionally, 
the claims file contains the appellant's statements in 
support of his claims, to include testimony at an October 
2008 Travel Board Hearing.  The Board has carefully reviewed 
the appellant's statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the appellant's medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  

New and material evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).
 
The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection issues on appeal was 
received in December 2005.  As such, the amended provision is 
for application in this case and is set forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service Connection 

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Analysis

Historically, a June 1946 rating decision, in pertinent part, 
denied the Veteran's claim seeking service connection for a 
right eye injury, defective vision, and chest pains.  The 
Veteran was notified of this decision in a June 1946 letter.  
The appellant did not perfect an appeal to this decision, and 
it became final.  38 U.S.C.A. § 7105.  

The Veteran's claims for service connection were denied in 
1946 because there was no evidence of a current disability 
noted on the Veteran's last physical examination.  The 
evidence of record at the time of the final denial, in June 
1946, consisted of the Veteran's STRs.  The evidence of 
record received after the June 1946 denial includes VA 
examination and treatment records from 2001 to 2005, and 
statements by the Veteran, to include his testimony at a 
Travel Board Hearing in October 2008.  



Chest pains/Heart Disability

As noted above, the evidence of record at the time of the 
prior final denial, in June 1946, consisted of the Veteran's 
STRs.  The STR's were negative for any complaints or findings 
relative to chest pains, or cardiac or respiratory system 
abnormality.  On examination for separation from service, in 
December 1945, physical examination of the respiratory and 
cardiovascular systems was normal.  

The additional evidence received subsequent to the June 1946 
rating decision includes VA medical reports which reflect 
that the Veteran had a myocardial infarction in 1965, and 
coronary artery bypass surgery and an aortic valve 
replacement in 1989.  Statements made by the Veteran that he 
experienced chest pains while in service are not new, as they 
are redundant of statements previously of record and 
considered at the time of the June 1946 RO denial.  The VA 
medical reports are new evidence as they were not previously 
of record at the time of the June 1946 RO denial.  However, 
the additional evidence is not material because it does not, 
by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim.  Specifically, none of the newly 
received evidence contains competent medical evidence that 
the Veteran's chest pains and heart disability are causally 
related to military service.

Accordingly, the Board finds that what was missing at the 
time of the prior final denial in June 1946 remains 
deficient, namely medical evidence of a current chest pain or 
heart disability that is related to the Veteran's military 
service.  Absent evidence of a nexus between the Veteran's 
chest pain or heart disability and military service, the 
Veteran's application to reopen his claim of service 
connection fails.

The Board has considered the doctrine of resolving all doubt 
in favor of the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.



Right eye Disability

As noted above, the evidence of record at the time of the 
June 1946 RO denial included the STR's.  The Veteran's June 
1943 induction physical examination report indicates that 
"defective vision" of 16/20 visual acuity without 
correction, in both eyes, was identified.  The Veteran's 
December 1945 separation physical examination report 
indicates 20/20 vision without correction in both eyes.  The 
report also reflects a laceration to the Veteran's right eye 
lid.  

The additional evidence received subsequent to the June 1946 
rating decision includes statements by the Veteran that he 
received stitches to his right eye area in service after 
being hit in the eye by a crane, that he was scarred by the 
injury, that his right eye vision became blurry due to the 
injury, and that he now sees floating lights in his right 
eye.  See October 2008 Travel Board Hearing Transcript, pages 
11-14.  The Veteran also submitted a statement, dated in 
November 2005, in which he stated that he has severe 
blindness in his right eye.  These statements are new in that 
they were not previously of record at the time of the June 
1946 RO denial.  They are material because they are presumed 
credible for the purpose of reopening the claim, and relate 
to an unestablished fact necessary to substantiate the claim.  
The Veteran is now claiming vision impairment due to an 
injury which occurred in service.

Specifically, the Veteran's new statements, which are 
presumed credible for the purpose of reopening the claim, 
detail current disability, which may be related to an eye 
injury which occurred while in service.  Although, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim, the Veteran's statements regarding his 
vision difficulties are more than just lay assertations of 
medical causation, they are statements of a current 
disability; something that was not previously considered at 
the time of his denial in 1946.  Moreover, there is competent 
credible evidence that the Veteran had an eye injury during 
service manifested by a right eyelid laceration.  As new and 
material evidence has been received, the claim for service 
connection for a right eye injury, to include vision loss and 
scarring, is reopened.


ORDER

New and material evidence not having been received, the claim 
for service connection for a disability manifested by chest 
pains, to include a heart disability, is not reopened.

New and material evidence having been received, the claim for 
service connection for residuals of a right eye injury, to 
include scarring and vision loss, is reopened, and the appeal 
is allowed to this extent.


REMAND

Hearing Loss

The Veteran is appealing a May 2006 RO denial of service 
connection for bilateral hearing loss.  A report of an 
October 2005 VA audiology examination contains audiometric 
findings consistent with hearing loss disability for VA 
purposes, pursuant to 38 C.F.R. § 3.385, in both ears.  The 
Veteran's military service records and testimony at the 
October 2008 hearing reflect that he was a welder in the 
military.  The Veteran testified to the following noise 
exposure in service:  welding, camping near an airstrip, 
basic training weapons firing without ear protection, and 
being on a ship in the vicinity of the Philippines, during an 
invasion, which exposed him to noise.  The Veteran also 
contends that a 1944 crane blow to the right eye may have 
caused his hearing loss. 

Because the Veteran has submitted competent evidence of 
current hearing loss disability, and the Board finds his 
assertion as to exposure to acoustic trauma in service to be 
credible, as consistent with the circumstances of his 
service, a VA examination and opinion regarding the etiology 
of the Veteran's hearing loss would be useful in adjudicating 
his claim for service connection for hearing loss.  See 
38 U.S.C.A. § 5103A(b), 38 C.F.R. § 3.159(c)(4) 
(2008)(stating that a medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim).  See also. McLendon v. 
Nicholson, 20 Vet. App.79, 

Right eye disability, to include scarring

Having reopened the Veteran's claim for service connection 
for a right eye disability, the Board must now determine 
whether the reopened claim of entitlement to service 
connection for a right eye disability may be granted on the 
merits, de novo.  However, further development of the record 
is needed prior to appellate consideration of the reopened 
claim.

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  

As noted above, the Veteran has stated that he has poor 
vision, and sees floating lights.  There is no medical 
evidence of record regarding the Veteran's current vision; 
however, the Board notes that a Veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Because the Veteran has submitted competent evidence of 
vision disability, and evidence of an event or injury which 
occurred in service, the Board finds that a VA examination 
and opinion regarding the nature and etiology of any current 
impairment of vision would be useful in adjudicating the 
claim.  See 38 U.S.C.A. § 5103A(b), 38 C.F.R. § 3.159(c)(4) 
(2008), and McLendon, supra., 

The Board also notes that the Veteran has indicated that he 
was treated at the Brisbane Naval Hospital, Australia, in 
1944 for an injury to the right side of his head and eye.  
The evidence of record indicates that the RO requested 1944 
sick bay records from the 104th US Naval Construction 
Battalion in Australia.  There is no evidence of record that 
the RO attempted to obtain any records from the Brisbane 
Naval Hospital.  

In addition, the Veteran testified at the Travel Board 
hearing in October 2008 that he was examined by company 
physicians for two private employers.  There is no evidence 
of record that the RO attempted to obtain these records.

Finally, the Board notes that the Veteran has not been 
provided with the notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of any benefit sought on appeal, in accordance with 
Dingess, supra.  As such, the Board finds that corrective 
notice should be sent to the Veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice 
that includes notification of the criteria 
for consideration in the assignment of a 
disability rating and effective date for an 
award of benefits, in accordance with the 
guidelines of Dingess, supra.

2.  Contact the appropriate agency, and 
request an additional search for treatment 
records for the Veteran in September 1944, 
specifically directly from Brisbane Naval 
Hospital in Australia.  If no further medical 
records are available, the RO should note 
such in the file, and the agency or agencies 
it contacted. 

3.  Inform the Veteran to complete an 
additional VA Form 21-4142, Authorization for 
Release of Information, for any other medical 
care provider(s) who may possess additional 
records referable to an eye and/or hearing 
examination or treatment, to include 
examinations by company physicians for two 
private employers, as referenced in his 
testimony at the October 2008 Travel Board 
hearing.  

After securing any necessary authorization or 
medical releases, the Agency of Original 
Jurisdiction (AOJ) should request and 
associate with the claims file, the Veteran's 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Notify the Veteran that he may 
obtain the evidence himself and send it to 
VA.  If no further medical records are 
available, the RO should note such in the 
file, and the agency or agencies it 
contacted. 

4.  Schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the extent and etiology of any 
and all current right eye disability.  
Perform all necessary diagnostic tests and 
report all clinical manifestations in 
detail.  The examiner is asked to opine as 
to whether it is at least as likely as not 
(50 percent or greater probability) that any 
right eye disability is related to the 
Veteran's military service, to include right 
eyelid laceration noted on examination for 
separation from service in December 1945.  

Schedule the Veteran for a VA examination 
with the appropriate specialist to determine 
the extent and etiology of the Veteran's 
current hearing loss disability.  Perform 
all necessary diagnostic tests and report 
all clinical manifestations in detail.  The 
examiner is asked to opine as to whether it 
is at least as likely as not (50 percent or 
greater probability) that any hearing loss 
disability is related to the Veteran's 
military service, to include acoustic trauma 
or demonstrated right eye trauma in service.  

The VA examiners are advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.

The clinicians are requested to provide a 
complete rationale for his or her 
opinion(s), as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinicians should review the claims folder 
and this fact should be noted in the 
accompanying medical report(s).

5.  Thereafter, readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss disability, and 
entitlement to service connection for right 
eye disability on appeal.  If any benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


